Citation Nr: 0632807	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  01-03 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.  

2.  Entitlement to service connection for a chronic acquired 
low back disorder as secondary to pes planus.  

3.  Entitlement to service connection for hypertension as 
secondary to pes planus.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 31, 1965 to 
October 8, 1965.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
October 2002 the Board determined that new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for pes planus, and deferred 
adjudication of the claims of entitlement to service 
connection for pes planus, and a chronic acquired low back 
disorder and hypertension as secondary to pes planus.  In 
October 2003 and March 2005 the Board remanded the issues 
currently on appeal for further development.  

In June 2002 the veteran testified at a Board hearing.  In 
March 2006 a waiver for initial RO review of additional 
evidence was received from the veteran's representative.  In 
September 2006 the veteran's representative indicated that 
there was no further evidence to submit and requested that 
the adjudication of the appeal continue.  


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that the veteran 
did have flatfoot deformity prior to his entry into service.

2.  There is no clear and unmistakable evidence to show that 
the veteran's preexisting disorder was not aggravated by 
service.  

3.  The veteran's low back disability, first shown many years 
after service, is not to service or a service-connected 
disability.

4.  The veteran's hypertension, first shown many years after 
service, is not related to service or a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The presumption of soundness with regard to pes planus 
has been rebutted.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 
C.F.R. § 3.304(b) (2006).

2.  Bilateral pes planus was incurred in the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).

3.  The veteran's low back disorder is not due to service or 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.310 (2006).

4.  Hypertension is not due to service or proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the March 2005 VCAA letter have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in the 
March 2005 VCAA letter, the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the March 2005 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran after the rating decision 
on appeal.  However, the Board finds that any defect with 
respect to the VCAA notice requirement was harmless error for 
the reasons specified below.

In the March 2005 VCAA letter, the RO informed the appellant 
of the applicable laws and regulations regarding the claims, 
the evidence needed to substantiate such claims and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims.  The appellant has 
also been afforded the benefit of VA examinations during the 
appeal period, and was provided with the opportunity to 
attend hearings.  The veteran testified at a Board hearing 
in June 2002.  Neither the appellant nor his representative 
has indicated, and there is otherwise no indication that 
there exists, any pertinent outstanding evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  In fact, the veteran's representative in 
September 2006 indicated that there was no outstanding 
evidence.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims for service connection.  Regardless 
of whether the veteran was provided notice of the types of 
evidence necessary to establish disability ratings and 
effective dates for issues on appeal, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that service 
connection is warranted for pes planus and determines that 
there is a preponderance of the evidence against the 
veteran's secondary service connection claims, questions as 
to the appropriate disability ratings and effective dates to 
be assigned need not be considered at this juncture.  

Service connection for bilateral pes planus

The veteran's September 2001 VA examination showed that he 
exhibits moderate pes planus foot type with collapse of the 
longitudinal arches bilaterally and symmetrically.  

The Board notes that congenital or developmental defects, 
such as pes planus, are not deemed compensable diseases for 
VA purposes.  38 C.F.R. § 3.303(c).  However, under certain 
circumstances, service connection may be granted for such 
disorders if shown to have been aggravated by service.   See 
VAOPGCPREC 82-90 (July 18, 1990).  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  
38 U.S.C.A. §§ 1111, 1137.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).

In the present case, the veteran's August 1965 induction 
examination is negative for any foot disorder.  Therefore, it 
cannot be said that preexisting foot disability was noted 
upon entry into service.  The veteran is therefore entitled 
to the presumption of soundness with regard to his pes 
planus.  The question now becomes whether the presumption of 
soundness has been rebutted in this case.

The Board must first determine whether there is clear and 
unmistakable evidence showing that the veteran suffered pes 
planus prior to service.  With this in mind, there are 
medical opinions of record showing that the veteran had a 
congenital foot disorder.  A September 1965 service medical 
record revealed that the veteran was treated for foot pain.  
Marked pes valgo planus was shown with flaccid long arch 
muscles and forefoot abduction consistent with flatfoot 
deformity.  The veteran was subsequently prescribed 
corrective shoes.  In August 2000 a private medical doctor, 
Dr. Gillespie, indicated that the veteran had a congenital 
flatfoot deformity.  In July 2006 a medical opinion from the 
Veterans Health Administration (VHA), rendered by the chief 
of podiatry, asserted that the veteran had a pre-existing and 
a congenital flatfoot deformity.  Thus this evidence 
collectively constitutes clear and unmistakable evidence that 
his pes planus was congenital and preexisted service.  

However, to rebut the presumption of soundness, there must 
also be clear and unmistakable evidence there was no increase 
in severity during service.  In the present case, the Board 
is unable to conclude that the evidence in this regard is 
clear and unmistakable.  Consideration must be given to the 
fact that in August 2000 Dr. Gillespie indicated that the 
veteran's congenital flatfoot deformity was aggravated by 
long periods of weight bearing and standing.  In an October 
2005 letter, Dr. Gillespie noted that the veteran reported 
that in service he slipped and fell 2 rungs on a ladder, 
catching the fall with the arches of both feet.  This was the 
onset of pain and he was treated with arch supports.  Dr. 
Gillespie stated that the veteran's inservice injury to 
plantar fascia could be a chronic problem.  Furthermore, in 
the July 2006 VHA opinion, the chief of podiatry stated that 
he strongly believed that the foot injury sustained by the 
veteran in basic training did with a greater than 50 percent 
probability aggravate and cause his flat foot disorder to 
become painful and symptomatic.  Without tests such as x-rays 
or MRIs one cannot prove or disprove that there was no osseus 
or soft tissue damage to the veteran's feet at that time.  
This examiner concluded that there was greater than a 50 
percent probability that this veteran had been misdiagnosed 
and improperly treated with arch supports after his traumatic 
feet injury sustained in basic training.  

During a September 2001 VA examination, a VA podiatrist, K. 
Higgins, opined that the veteran's pes planus is unrelated to 
service with minimal focal pathology to support the pattern 
of nonfocal complaint.  The examiner further stated that it 
could not reasonably be concluded that a plantar fascial 
bruise sustained in basic training and treated with a high 
arch support, albeit support that may have been poorly 
fitted, could be attributable to the veteran's chronic 
disseminated pedal and lower extremity complaints.  During an 
April 2004 VA examination, the same examiner reiterated his 
opinion that the veteran had moderate pes planus and that 
there was no causal relationship between the pes planus and 
his brief time in service.  

However, after weighing all of the above-cited evidence, the 
Board is unable to conclude that the evidence against a 
finding of aggravation during service reaches the high 
standard of "clear and unmistakable" evidence.  Therefore, 
the Board must find that the presumption of soundness has not 
been rebutted.  Under this analysis, since the presumption of 
soundness has not been rebutted, then the inservice foot 
disorder must be viewed as the first manifestations of pes 
planus disability.  This leads to the conclusion that pes 
planus was incurred during the veteran's active duty service.  
Service connection is therefore warranted.

Secondary service connection claims for low back disorder and 
hypertension.  

The veteran claims that he has a low back disorder and 
hypertension secondary to pes planus.  However, the veteran 
as a lay person is not competent to make a medical diagnosis 
or to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  VA's 
duty to assist a claimant with the development of evidence 
extends to all applicable theories of a claim, whether 
asserted by the claimant or not.  Schroeder v. West, 212 F.3d 
1265, 1271 (Fed. Cir. 2000).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Additionally, disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310.  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 38 
C.F.R. § 3.310, and compensation is payable for that degree 
of aggravation of a non-service-connected disability caused 
by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Service medical records are negative for a low back disorder 
or hypertension.  The veteran's August 1965 induction 
examination showed his blood pressure was 120/72.  Post 
service VA and private medical records, to include ones dated 
in the 1990s to 2000s, indicated treatment for low back 
pain/arthritis and showed a diagnosis of hypertension.  An 
April 1992 private medical record reported that the veteran 
stated that he was told he had hypertension for 25 years.  
Nevertheless, the post-service medical records did not relate 
the veteran's back disorder or hypertension to service and 
there is nothing in the record to otherwise suggest a causal 
relationship between the veteran's hypertension and low back 
disorder and service.  Thus service connection on a direct 
basis for the veteran's low back disorder and hypertension is 
not warranted.  

The weight of the evidence also is against a finding that the 
veteran is entitled to service connection for a back disorder 
and hypertension secondary to his service-connected pes 
planus.  The evidence suggesting that the veteran's back 
disorder is due to pes planus includes letters from the 
veteran's private doctor of podiatry, Dr. Gillespie, and a VA 
treatment record.  In August 2000 Dr. Gillespie stated that 
the veteran had postural fatigue in the posterior leg and low 
back from abnormal internal rotation of the legs with the 
collapse of his medial arches when weight bearing.  In 
January 2003 Dr. Gillespie, provided a diagnosis indicating 
postural fatigue secondary to congenital pes planus.  He 
explained that pes planus places the skeleton out of 
alignment stressing ligaments, tendons, and muscles from foot 
to spine causing his symptoms.  A November 2003 VA progress 
note written by a podiatrist, noted that the veteran was 
treated for degenerative joint disease of the midfoot joints, 
wore double upright braces, which limited motion of the large 
joints of the midfoot bilaterally.  The examiner explained 
that when this motion is restricted due to arthritis it could 
cause pain in the more proximal joints.  He concluded that 
there was a relationship between the veteran's low back and 
foot disorder.  Nevertheless, the Board finds that the April 
2004 VA examination, which established that the veteran's 
back disorder is not due to his pes planus is more probative 
as it was rendered by an orthopedic surgeon who thoroughly 
reviewed the claims folder in conjunction with examining the 
veteran.  The veteran was able to walk 2 blocks using a cane.  
Physical examination showed the veteran was able to walk on 
heels with some difficulty because of his feet problems.  He 
was able to climb on the exam table without difficulty.  
There was no numbness or weakness of the legs.  The diagnosis 
was lumbosacral strain associated with mild degenerative 
changes of the lumbar spine, which the examiner opined as 
likely as not is not related to service.  He stated that the 
foot problem would not cause the problem, although the 
veteran wore short leg braces and the back is a limiting 
factor.  The Board also notes that the April 2004 VA podiatry 
examination found no evidence of abnormal gait.  

Similarly, there are private and VA medical notes suggesting 
that the veteran's hypertension is due to pes planus.  In 
February 2001 a private doctor noted that the veteran's 
chronic foot pain could cause elevation of blood pressure.  
In the November 2003 VA progress note, the podiatrist noted 
that the veteran's chronic foot pain may have a contributory 
effect on his hypertension although there is no proven direct 
link between these 2 conditions.   Nevertheless, this 
evidence is outweighed by an April 2004 VA examination which 
determined that the veteran's hypertension was not related to 
his pes planus.  The Board finds this examination to be more 
persuasive as it was rendered by a physician who reviewed the 
claims folder prior to examining the veteran.  In reporting 
the veteran's medical history, the examiner noted that the 
veteran had a mitral valve prolapse.  Blood pressure in the 
sitting position was 180/96, recumbent position was 180/90, 
and standing was 180/100.  The diagnosis was essential 
hypertension, moderately severe.  The examiner opined that 
the veteran's hypertension is not at least as likely as not 
related to his pes planus since there is no relation or 
causality between the two.  

In sum, the compelling medical evidence has established that 
the veteran is not entitled to service connection for his 
back disorder and hypertension secondary to his pes planus as 
these disorders are not proximately due to or the result of 
the pes planus nor are they aggravated by the pes planus.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for bilateral pes planus is 
granted, to this extent the appeal is granted.  

Entitlement to service connection for a chronic acquired low 
back disorder as secondary to pes planus is denied.  
Entitlement to service connection for hypertension as 
secondary to pes planus is denied.  To this extent the appeal 
is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


